[J-101-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

   BAER, C.J., SAYLOR, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 PHILADELPHIA GAS WORKS                         :   No. 14 EAP 2020
                                                :
                                                :   Appeal from the Order of
               v.                               :   Commonwealth Court dated
                                                :   December 9, 2019 at No. 1291 C.D.
                                                :   2018, reversing the final orders of
 PENNSYLVANIA PUBLIC UTILITY                    :   the Pa. P.U.C. dated December 8,
 COMMISSION                                     :   2016, May 18, 2018 and August 23,
                                                :   2018
                                                :
 APPEAL OF: SBG MANAGEMENT                      :   ARGUED: December 1, 2020
 SERVICES, COLONIAL GARDEN REALTY               :
 CO., L.P. AND SIMON GARDEN REALTY              :
 CO., L.P.                                      :


                                        OPINION


JUSTICE DONOHUE                                                DECIDED: April 29, 2021

       At issue in this appeal is whether a public utility operating in Philadelphia may

continue to impose its regulatory tariff rate on municipal liens that arise from delinquent

customer accounts when the utility elects to record the liens for its service. We conclude

that pursuant to Section 7106(b) of the Municipal Claims and Tax Lien Law, 53 P.S. §

7106(b), once the lien is recorded, the tariff rate no longer applies. Accordingly, we

reverse the order of the Commonwealth Court.

       SBG Management Services, Colonial Garden Realty Company, L.P., and Simon

Garden Realty Company, L.P. (collectively “Appellants”) own and manage residential

buildings in Philadelphia. Appellee Philadelphia Gas Works (“PGW”) is a municipally-
owned utility that supplies gas to customers within Philadelphia, which is subject to the

authority and control of the Public Utility Commission. See 66 Pa.C.S. §§ 102, 2122.

Pursuant to the Municipal Claims and Tax Lien Law (“MCTLL”), when PGW provides gas

services to a customer, the amount charged for the gas service immediately becomes a

lien on the property serviced. See 53 P.S. § 7106(a)(1). That lien is extinguished upon

payment of the charge. If the charge is not paid and the account becomes delinquent,

the lien remains. Per Section 7106(b) of the MCTLL, such liens may be docketed with

the prothonotary of the Philadelphia Court of Common Pleas. It provides as follows:

              With the exception of those claims which have been assigned,
              any municipal claim, municipal lien, tax, tax claim or tax lien,
              including interest, penalty and costs, imposed by a city of the
              first class, shall be a judgment only against the said property
              when the lien has been docketed by the prothonotary. The
              docketing of the lien shall be given the effect of a judgment
              against the said property only with respect to which the claim
              is filed as a lien. The prothonotary shall maintain an in rem
              index, the form and location of which shall be within the
              prothonotary's discretion. All tax claims, water rents or rates,
              lighting rates, power rates and sewer rates heretofore filed are
              hereby ratified, confirmed and made valid subsisting liens as
              of the date of their original filing.

53 P.S. § 7106(b). Further, the Public Utility Code allows utilities to impose an 18% per

annum as a late fee on delinquent bills (hereinafter referred to as the “tariff rate”). See

52 Pa. Code § 56.22.1 Historically, it has been PGW’s practice to continue to assess its

tariff on delinquent accounts, regardless of whether the lien on the account has been

docketed with the prothonotary, until the delinquent bill is paid in full.



1 “Every public utility subject to this chapter is prohibited from levying or assessing a late
charge or penalty on any overdue public utility bill … in an amount which exceeds 1.5%
interest per month on the overdue balance of the bill. … The interest rate, when
annualized, may not exceed 18% simple interest per annum.” 52 Pa. Code § 56.22(a).


                                       [J-101-2020] - 2
       In 2001, Appellants challenged charges assessed by PGW as well as, inter alia,

its methodology for applying payments to their accounts and the amount of interest PGW

was assessing on overdue charges. As a result of this dispute, many of Appellants’

accounts became delinquent. PGW recorded more than three dozen of the municipal

liens that resulted from these delinquencies and continued to impose its tariff as a penalty

on these accounts.

       Appellants subsequently filed a formal complaint with the Public Utility Commission

(“the Commission”), claiming, inter alia, that PGW improperly charged its tariff rate against

amounts represented by docketed municipal liens. Appellants argued that because a

docketed lien acts as a judgment against the subject property, only the statutory post-

judgment rate of 6% per annum could apply as to those amounts. An administrative law

judge agreed with Appellants’ challenge to the application of the tariff and recommended

that PGW be ordered to refund all improperly billed amounts.

       PGW was unsuccessful in its appeal of the administrative law judge’s

determination before the Commission. Equating a docketed lien with a final judgment,

the Commission concluded that once a lien is docketed, the Commission lacks jurisdiction

to determine the amount of a debt owed.2 Because it lost its jurisdiction over the amount

owed on those accounts, the Commission reasoned that its regulatory tariff rate could no

longer apply and only the statutory post-judgment interest rate could be assessed on

those accounts. The Commission ordered PGW to refund years of late fees and to


2 The Commission explained that in such circumstances, although it lacks jurisdiction to
entertain a proceeding by a public utility company to recover payment for its services, it
may still entertain claims regarding the provision of services or billing disputes. PUC
Opinion, 12/8/2016, at 74-75 (citing Equitable Gas Co. v. Wade, 812 A.2d 715 (Pa. Super.
2002); Gasparro v. Pa. Pub. Util. Comm’n, 814 A.2d 1282, 1283 (Pa. Commw. 2003)).


                                      [J-101-2020] - 3
reorganize its billing operations within ninety days, and also imposed a financial penalty

for improperly imposing the tariff fees.

       PGW     successfully    challenged     the   Commission’s      determination    in   the

Commonwealth Court. See Phila. Gas Works v. Pa. Pub. Util. Comm’n, 222 A.3d 1218

(Pa. Commw. 2019).3         The Commonwealth Court explained that because PGW

functioned as a public utility, it is entitled to employ all collection methods available under

the Public Utility Code, including the levying of a late fee on delinquent accounts. Id. at

1222 (citing 52 P.S. § 56.22). Recognizing that the MCTLL provides that a lien against

the serviced property arises automatically when a charge is assessed by the utility, the

Commonwealth Court reasoned that “[j]ust as … a mortgage secures payment of an

underlying personal loan, a municipal lien secures payment of the property owner's

personal debt for unpaid gas bills” and explained that the act of docketing merely perfects

the lien. Id. (citing 53 P.S. § 7106(b); Vurimindi v. LandAmerica Fin. Grp., Inc. (Pa.

Commw., No. 2082 C.D. 2011, filed Nov. 29, 2012), 2012 WL 8700440 (non-precedential

decision)). Continuing the analogy, the Commonwealth Court concluded that docketing

a lien, as is true of a mortgage, gives notice of the existence of the lien to third parties but

does not amount to a judgment. Id. (citing Borough of Ambler v. Regenbogen, 713 A.2d

145 (Pa. Commw. 1998)). The Commonwealth Court buttressed its conclusion with

reference to Chapter Fourteen of the Public Utility Code, explaining that the General



3   Appellants intervened in PGW’s action in the Commonwealth Court.               The
Commonwealth Court’s standard of review over a decision of the Commission is “limited
to determining whether substantial evidence supports the necessary findings of fact,
whether the Commission committed an error of law, and whether constitutional rights
were violated.” Phila. Gas Works v. Pa. Pub. Util. Comm’n, 222 A.3d 1218, 1221 n.5 (Pa.
Commw. 2019).


                                       [J-101-2020] - 4
Assembly promulgated that chapter to protect public utilities by providing them with the

ability to use the collection measures provided for in both the Code and the MCTLL,

thereby enhancing, rather than restricting, the available collection devices. Id. at 1222-

23 (citing 66 Pa.C.S. §§ 1402(4), 1414(a); 2212(n)). The Commonwealth Court reasoned

that the Commission’s decision would force a utility to choose between the security

provided by a perfected lien or the ability to impose its substantially higher tariff rate. The

court found this to be anathema to the General Assembly’s intent to strengthen utilities’

ability to collect on delinquent accounts. Id. at 1223. The Commonwealth Court also

disagreed with the Commission’s determination that the docketing of a municipal lien

removes the lien from the scope of the tariff. Recognizing that the Commission based

this determination on Gasparro v. Pennsylvania Public Utility Commission, 814 A.2d

1282, 1283 (Pa. Commw. 2003), and Equitable Gas Co. v. Wade, 812 A.2d 715 (Pa.

Super. 2002), the Commonwealth Court found these cases to be inapt support, as in both

Gasparro and Equitable Gas, the underlying disputes proceeded through the judicial

process to final judgment, and it was the entry of judgment that divested the Commission

of jurisdiction to impose its tariff. Phila. Gas Works, 222 A.3d at 1223. Consequently, the

Commonwealth Court determined that the Commission erred in holding that it lacked

jurisdiction over the charges that are subject of a docketed lien and concluding that PGW

could not continue to impose its tariff on delinquent accounts once they were subject to

docketed liens. Id. at 1224.

       This Court granted Appellants’ petition for allowance of appeal to review the

following issue:

              Whether the Commonwealth Court misinterpreted [Section]
              7106(b), and whether the decision conflicts with Equitable



                                      [J-101-2020] - 5
              Gas v. Wade, 812 A.2d 715 (Pa. Super. 2002), where that
              court held that a municipal lien arising out of delinquent bills
              for natural gas service constitutes a judgment, such that after
              a lien is docketed, [PGW] may only charge the customer the
              statutory interest rate applicable to judgments (6%) … rather
              than its tariff rate on late payments that have not been
              reduced to judgment (18%)[?]

Phila. Gas Works v. Pa. Pub. Util. Comm'n, 236 A.3d 1046 (Pa. 2020).

       Appellants’ primary argument is that the Commonwealth Court erred by failing to

properly apply Section 7106(b), which provides that the recorded liens at issue in this

case are judgments against the property. Appellants fault the Commonwealth Court for

relying on the Vurimindi and Regenbogen cases to support its conclusion to the contrary,

arguing that those cases are inapposite because neither involved Section 7106(b). See

Appellants’ Brief at 17-20.    Appellants also argue that the Commonwealth Court’s

decision conflicts with Equitable Gas, which Appellants portray as establishing that once

a lien becomes a judgment, a utility may impose only the statutory post-judgment interest

rate of 6% per annum. Id. at 21-22 (discussing Equitable Gas, 812 A.2d at 717-19).

Although in Equitable Gas the judgment was obtained following a trial, Appellants

maintain that because Section 7106(b) confers a lien recorded in Philadelphia County as

a judgment, this principle must apply with the same force and effect.            Id. at 25-26.

Appellants recognize that although the issue of when a lien becomes a judgment was not

present in Equitable Gas, it was squarely at issue here, and the Commonwealth Court’s

failure to employ the salient language of Section 7106(b) in its decision was manifest

error. Id. at 27.

       Appellants further contend that if this Court were to find no merit to these

arguments, they are still entitled to relief because of the deference due to the




                                     [J-101-2020] - 6
Commission’s conclusion that the tariff rate no longer applies to a municipal lien docketed

in the Philadelphia Court of Common Pleas. Appellants’ Brief at 29. Because issues

related to billing practices of utilities falls “squarely within” the expertise of the

Commission, Appellants argue, the law requires that its determination of how and when

the tariff rate applies must be given great deference. Id. at 30-31 (citing Popowsky v. Pa.

Pub. Util. Bd., 706 A.2d 1197, 1203 (Pa. 1997)). It was appropriate, in Appellants’ view,

for the Commission to decide the limits of its jurisdiction over the claims before it and to

conclude that it could pass only on the propriety of the imposition of the tariff rate. Id. at

30-31.    Appellants criticize the Commonwealth Court for failing to acknowledge or

address the deference to which the Commission’s decision was entitled. Id. at 33.

         The Commission likewise finds the primary fault in the Commonwealth Court’s

decision to be its failure to give effect to the plain language of Section 7106(b) and

criticizes that court’s reliance on Regenbogen and Equitable Gas as inapt. Commission’s

Brief at 10-16. The Commission further defends its decision below, explaining that it lacks

jurisdiction over docketed municipal liens because it lacks the ability to award the

requested relief, and that all such claims fall exclusively within the purview of the court of

common pleas. Id. at 17. Nonetheless, even as to claims related to such docketed liens,

the Commission asserts that as an administrative agency, it retains exclusive jurisdiction

to decide issues concerning public utility service and billing issues; the result being that

where a claim regarding a docketed lien is pending in the trial court, the doctrine of

primary jurisdiction compels cooperation between the Commission and the courts, with

the agency deciding any issues within its expertise and the courts resolving the financial

claim for relief. Id. at 17-20 (discussing Bell Tel. Co. v. Phila. Warwick Co., 50 A.2d 684




                                      [J-101-2020] - 7
(Pa. 1947) and Gasparro v. Pa. Pub. Util. Comm’n, 814 A.2d 1282 (Pa. Commw. 2003)).

It faults the Commonwealth Court for concluding that it could address aspects related to

a docketed municipal lien beyond service and billing issues, arguing that it is within its

own authority to make this initial, jurisdictional determination. Id. at 23-25. It asks this

Court to reaffirm this principle. Id. at 16-17, 28.

       Concerning the interpretation of Section 7106(b), PGW accuses Appellants of

seeking to modify the term “judgment” therein with the qualifier “final.” PGW’s Brief at 22-

24. PGW argues that docketed liens cannot be equated with final judgments because

the lien lacks a requisite court determination of the amount due, which it considers to be

an “essential attribute of a final judgment.” Id. at 24-26. PGW bolsters its position by

comparing Section 7106(b) to other sections of the MCTLL that use the phrase “final

judgment.”    Id. at 26-27 (citing 53 P.S. §§ 7143, 7442, 7446, 7449, 7452, 7455).

Emphasizing that Section 7106(b) lacks any qualifier before “judgment,” PGW advocates

that it cannot, by its plain terms, mean a final judgment. Id. at 27-28.

       Alternatively, PGW argues that if this Court were to find the language of Section

7106(b) to be ambiguous, application of the rules of statutory interpretation would yield a

result in its favor.    Echoing the Commonwealth Court, PGW contends that four

considerations — the occasion and necessity for the statute; the circumstances under

which it was enacted; the mischief to be remedied; and the object to be obtained — reveal

that Section 7106(b) was intended to be a supplemental collection tool for utilities under

the MCTLL, and that there is no indicia that the General Assembly intended utilities to

have to choose between the tariff and post-judgment interest. Id. at 29-31. PGW also

argues that an interpretation finding that a docketed lien is equivalent to a final judgment




                                      [J-101-2020] - 8
conflicts with City of Philadelphia v. Perfetti, 119 A.3d 396 (Pa. Commw. 2015), and

Augustin v. City of Philadelphia, 897 F.3d 142 (3d Cir. 2018), in that those cases found

that the filing of a lien is a mere encumbrance on a property. Id. at 34-35. It is PGW’s

position that construing Section 7106(b) in the manner proposed by Appellants would

impermissibly favor private interests over the public interest, as it would eliminate the

accrual of tariff charges upon the docketing of a lien, thereby decreasing the funds

received by the utility and increasing the burden on other consumers. Id. at 36. Moreover,

PGW disagrees with the position of Appellants and the Commission that the

Commission’s interpretation of Section 7106(b) is entitled to any deference because at

issue here is a provision of the MCTLL, over which the Commission has no expertise, as

opposed to the Code. Id. at 40-41.4

      The issue before us asks whether the Commonwealth Court’s decision

misinterpreted Section 7106(b), which, we reiterate, provides as follows:

             With the exception of those claims which have been assigned,
             any municipal claim, municipal lien, tax, tax claim or tax lien,
             including interest, penalty and costs, imposed by a city of the
             first class, shall be a judgment only against the said property
             when the lien has been docketed by the prothonotary. The
             docketing of the lien shall be given the effect of a judgment
             against the said property only with respect to which the claim
             is filed as a lien. The prothonotary shall maintain an in rem
             index, the form and location of which shall be within the
             prothonotary's discretion. All tax claims, water rents or rates,
             lighting rates, power rates and sewer rates heretofore filed are
             hereby ratified, confirmed and made valid subsisting liens as
             of the date of their original filing.



4  Although the issue of the Commission’s jurisdiction figured into the Commission’s ruling
and the Commonwealth Court’s decision, and was addressed by the parties in their briefs,
it is beyond the scope of the issue upon which this Court granted discretionary review
and is not encompassed in our resolution of this appeal.


                                      [J-101-2020] - 9
53 P.S. § 7106(b).

         Section 7106(b) states that a docketed municipal lien “shall be given the effect

of a judgment against the said property only with respect to which the claim is filed as a

lien.”    53 P.S. § 7106(b) (emphasis added).            Contrary to this language, the

Commonwealth Court concluded that the docketing of a municipal lien in Philadelphia

County (the only first-class city in the Commonwealth) acts not as a judgment but only to

perfect the lien. See Phila. Gas Works, 222 A.3d at 1222. The Commonwealth Court

cited its Regenbogen decision in support of this pronouncement, see id, but this reliance

is flawed.     In Regenbogen, the Commonwealth Court discussed three procedural

alternatives provided by the MCTLL that are available after a municipal claim is filed (to

wit; the property owner can contest the claim by serving a notice to issue a writ of scire

facias; the municipality can pursue a writ of scire facias on its own; or the parties may do

nothing, allowing the lien to remain recorded indefinitely) that would have to be taken in

order to obtain a judgment on the lien. Regenbogen, 713 A.2d at 148. In that case, after

the municipality field a praecipe to issue the writ, Regenbogen filed a motion to strike the

municipal claim on the basis that it was untimely filed. The trial court denied the motion,

and Regenbogen sought to appeal the denial as an order affecting judgments. See id. at

147 (citing Pa.R.C.P. 341(a)(1) (enumerating interlocutory orders appealable as of right)).

Rejecting that argument, the Commonwealth Court discussed the scire facias procedure

and explained that there was no judgment in the matter until the trial court heard the

underlying merits of the claim. Id. at 148. The contrast between Regenbogen and the

present appeal is obvious: Section 7106(b) was not at issue in Regenbogen and Section

7106(b) explicitly says that the recording of a lien in Philadelphia shall have the effect of




                                     [J-101-2020] - 10
a judgment. Thus, the Commonwealth Court’s reliance on Regenbogen in this instance

is misplaced.

       The parties do not dispute that pursuant to Section 7106(b) the liens in question

are to be treated as judgments.       See Appellants’ Brief at 12; PGW’s Brief at 20;

Commission’s Brief at 10. The question before us thus narrows to interpreting the use of

the term “judgment” within Section 7106(b), as this is where the parties’ disagreement

lies. In matters of statutory interpretation, our standard of review is de novo and our scope

of review is plenary. SEDA-COG Joint Rail Auth. v. Carload Express, Inc., 238 A.3d 1225,

1232 (Pa. 2020). When interpreting a statute, we strive to ascertain the intent of the

General Assembly in enacting the law under review. 1 Pa.C.S. § 1921(a); Gavin v.

Loeffelbein, 205 A.3d 1209, 1221 (Pa. 2019). The plain language of a statute is the best

indication of the General Assembly’s intent, and where the statutory language is clear

and unambiguous, we must give effect to the plain language thereof. 1 Pa.C.S. § 1921(b);

Gavin, 205 A.3d at 1221. We read the words of a statute in context, not in isolation, and

in a manner so as to give meaning to each and every provision. Gavin, 205 A.3d at 1221.

       Section 7106(b) uses “judgment” twice; the first sentence provides that municipal

claims, liens and taxes imposed by a city of the first class “shall be a judgment” against

the property when the lien has been docketed by the prothonotary. The second sentence,

the portion of Section 7106(b) at the heart of the present dispute, provides that the

docketed lien “be given the effect of a judgment against the said property” with respect

to the claim underlying the lien. 53 P.S. § 7106(b).

       The General Assembly’s use of the phrase “given the effect of a judgment” is

critical to the outcome here. As this Court explained nearly a century ago, “[w]hen




                                     [J-101-2020] - 11
adverse litigants are present in court and there is a real controversy between them, a final

decision rendered in any form of proceeding of which the court has jurisdiction is a

judgment in the proper sense of that term[.]” Petition of Kariher, 131 A. 265, 270 (Pa.

1925).5 A judgment is the ultimate determination of the rights and obligations of the

parties in a case, see Zaleppa v. Seiwell, 9 A.3d 632, 640 (Pa. Super. 2010); as such, it

encompasses both a verdict in a trial by jury and a decision rendered by a judge in a

bench trial. Sands v. Andino, 590 A.2d 761, 764 (Pa. Super. 1991) (“[A] judgment is

nothing more than the official entry of a verdict or decision of the trial judge upon the

docket.”). By expressly stating that the docketed lien is to be treated like a judgment with

regard to the underlying claim, the General Assembly has expressed its intent that

docketing the lien have the same effect as a final determination of a dispute between

parties without further proceedings that would generally be required to effectuate the

result.

          PGW contends that this conclusion is untenable because there can be no final

judgment until a determination by a court of the amount of the judgment. We disagree.

The language of Section 7106(b) contains no indication that a court must approve the

amount of the judgment that arises from the recording of a municipal lien. See Gavin,

205 A.3d at 1221 (explaining that when interpreting a statute, “we must always read the

words of a statute in context, not in isolation[.]”); Consulting Eng’rs Council of Pa. v. State

Architects Licensure Bd., 560 A.2d 1375, 1377 (Pa. 1989) (“It is an established rule that



5 As noted by the Superior Court, “mired in legal verbiage and accustomed to bandying
around such terms of art[,]” practitioners “may sometimes lose sight of such fundamental
delineations” as the meaning of the term “judgment.” Dombrowski v. Cherkassky, 691
A.2d 976, 977 (Pa. Super. 1997).


                                      [J-101-2020] - 12
provisions of a statute are to be interpreted with reference to the context in which they

appear.”).

       Section 7106(b) is not an anomaly. In other instances, our law provides for the

entry of a judgment for a sum certain without first requiring a court to determine the

amount of the judgment. Judgment by default may be entered without such adjudication.

See Pa.R.C.P. 1037. Similarly, confessed judgments do not require inquiries into the

propriety of judgment.     See Pa.R.C.P. 2956.       We further note that each of these

procedures includes a mechanism by which the defendant can challenge the judgment

after its entry. In the case of default and confessed judgments, the defendant may seek

relief through the filing of a petition to strike or open the judgment. See Pa.R.C.P. 237.3

(providing procedure to obtain relief from default judgment); 2959 (providing procedure

for striking or opening a confessed judgment). With respect to liens filed under Section

7106(b), pursuant to Section 7184, a property owner may challenge a recorded municipal

lien, including the amount thereof, by serving the municipality with a notice to issue a writ

of scire facias, thereby forcing a hearing on the lien and allowing the property owner to

assert defenses thereto.6 53 P.S. § 7184; N. Coventry Twp. v. Tripodi, 64 A.3d 1128,

1133 (Pa. Commw. 2013). Alternatively, a property owner may pay the amount of the




6 This procedure is not, however, mandatory, as Section 7106(c) permits the issuance of
a writ of execution for the forced sale of the property without first proceeding with the writ
of scire facias procedures to determine the validity or amount of the lien. 53 P.S. §
7106(c) (“A writ of execution may issue directly without prosecution to judgment of a writ
of scire facias. Any property sold in execution shall be sold in compliance with the
provisions of [S]ection 31.2 [53 P.S. § 7283].”). The writ of execution is the mechanism
by which a judgment is enforced. See Pa.R.C.P. 3102 (“Except as provided in Rule 3250
[regarding civil arrest following judgment and rescinded as of March 5, 1997], a judgment
shall be enforced by a writ of execution substantially in the form provided by Rule 3252.”).


                                     [J-101-2020] - 13
lien into court and then obtain a hearing on the validity of the amount of the lien. 53 P.S.

§ 7182.

       Section 7106(a)(1) establishes municipal claims, liens and taxes as liens of the

first priority on the property upon which they are imposed. 53 P.S. § 7106(a)(1). Singling

out these liens underscores the General Assembly’s intent to elevate the priority of these

municipal claims so as to ensure their collection. Like Section 7106(b), subsection (a)(2)

provides that property tax liens be given the effect of a judgment rendered for a sum

certain, even when the lien holder has not engaged in the usual judicial proceedings to

have the lien reduced to a money judgment:

              A claim for property taxes that has been reduced to judgment
              shall be enforceable as a lien against real property in the
              same manner and to the same extent as a judgment for
              money under the generally applicable laws of this
              Commonwealth. For purposes of this clause, “reduced to
              judgment” means a claim rendered absolute under section
              311 of the act of July 7, 1947 (P.L. 1368, No. 542), known as
              the “Real Estate Tax Sale Law,” and those given the effect
              of a judgment in accordance with this act.

Id. § 7106(a)(2) (emphasis added) (footnote omitted). Again, the General Assembly

explicitly provided mechanisms by which liens for property taxes are to be treated as a

judgment without further court proceedings. Viewing the statutory scheme as a whole, it

is apparent that the General Assembly intended to circumvent the traditional adjudicatory

procedures and allow for docketed municipal liens in first-class cities to constitute a

judgment on the property once it is docketed with the prothonotary.

       PGW points to other provisions of the MCTLL in support of its position that the lack

of the use of the term “final” in conjunction with “judgment” in Section 7106(b) is

controlling. See PGW’s Brief at 26-27 (citing 53 P.S. §§ 7442, 7446, 7449, 7452, 7455).




                                     [J-101-2020] - 14
Five of these statutes are identical to each other and address the procedure for

municipalities to collect on certain types of liens.        Each of these provides that

municipalities proceed with a writ of scire facias for purposes of collection on a claim

unless a court has already entered a “final order or judgment.” See 53 P.S. §§ 7442,

7446, 7449, 7452, 7455. PGW also references Section 7143, which uses “final judgment”

in the context of referring to the disposition of an appeal from an order regarding

assessments. See 53 P.S. § 7143. All of these provisions are instances in which the

General Assembly codified procedures for the adjudication of municipal lien claims. In

each instance, the critical language was used in reference to an action already taken by

a court, and it is the action taken by the court that is referred to as a judgment. This

stands in contrast to the purpose of, procedure provided for, and the language employed

in Section 7106(b). By use of the phrase “given the effect of a judgment,” it eliminates

the necessity to resort to a judicial proceeding and adjudication.

       PGW contends that this conclusion conflicts with the Commonwealth Court’s

decision in Perfetti and the Third Circuit’s decision in Augustin. See PGW’s Brief at 34-

35. In PGW’s view, both cases hold that a filed municipal lien is a minimal intrusion on

the owner’s property interests such that no pre-lien notice or hearing is required, and it

argues that the Commonwealth Court and Third Circuit would not have reached this

conclusion if the lien were intended to be given the effect of a judgment. See PGW’s Brief

at 34-35. PGW’s reading of these cases is unpersuasive.7 In both cases, the courts

entertained due process challenges to the MCTLL’s lien procedures. While those courts



7 Although both cases discuss the nature of municipal liens, neither address Section
7106(b)’s explicit directive that docketed municipal liens be given the effect of a judgment.


                                     [J-101-2020] - 15
identified certain due process issues, both courts concluded that Section 7106(b) was not

unconstitutional because there were existing available remedies for the property owner

to challenge the validity and amount of the lien. Perfetti, 119 A.3d at 402, 405; Augustin,

897 F.3d at 151-52; see also p. 13, supra (discussing writ of scire facias). That neither

court explicitly equated filed municipal liens to judgments does not change the substance

of their conclusions, as that was not the issue presented in either case.

        Furthermore, PGW’s insistence that “judgment” in Section 7106(b) is meant to be

interpreted as a mere cloud on the property’s title is unpersuasive when considering

Section 7106(c), which provides that “[a] writ of execution may issue directly without

prosecution to judgment of a writ of scire facias.” 53 P.S. § 7106(c). As noted above, a

writ of execution is the mechanism by which a judgment is enforced. See n.6, supra. A

prevailing party need only file a praecipe for a writ of execution in the county in which

judgment was entered to set in motion the procedures necessary to sell the property and

collect on the judgment. Pa.R.C.P. 3103(a). If the General Assembly had intended for a

filed lien to constitute only a cloud on the title of a property, it would not have included a

provision that allows the municipality to proceed directly to execution procedures on the

lien.

        In sum, we conclude that the terms of Section 7106(b) are clear and unambiguous.

By requiring that docketed municipal liens in first-class counties “be given the effect of a

judgment[,]” the General Assembly has expressed its intent that these docketed municipal

liens be treated as the equivalent of a final resolution of a claim between parties.8 “[A]



8  In a dissenting posture, Justice Saylor contends that our analysis “appears to
conceptualize the perfection of liens against real property and the pursuit of in personam



                                     [J-101-2020] - 16
judgment for a specific sum of money shall bear interest at the lawful rate from the date

of the verdict or award, or from the date of the judgment, if the judgment is not entered

upon a verdict or award[,]” unless otherwise provided by another statute. 42 Pa.C.S. §

8101. The “lawful rate” of post-judgment interest is 6% per annum. 41 P.S. § 202

(“Reference in any law or document enacted or executed heretofore or hereafter to ‘legal



judgments as mutually-exclusive, alternative options.” Dissenting Op. at 2. We do not so
hold. To the contrary, another provision of the MCTLL, 53 P.S. § 7251, unquestionably
permits a municipality to obtain an in personam judgment against the owner of the
property through the filing and prosecution of an action in assumpsit, and this remedy is
available in addition to other remedies (including an in rem judgment pursuant to Section
7106(b)). We refer to the in personam route as an “alternative” only because the result
of both courses of action is largely the same, namely the acquisition of a judgment for the
delinquent amounts due along with the tariff rates that accrued up until the time of entry
of the judgment, after which time the statutory judgment rate applies.
Second, Justice Saylor argues that our “approach” in this appeal weakens the collection
tools provided in the MCTLL by compelling municipalities to choose between “foregoing
either the accrual of lawful, tariff-based interest or the security afforded through lien
perfection.” Dissenting Op. at 3. We agree with this observation, but add that it is not our
approach but rather the approach selected by the General Assembly when it enacted
Section 7106(b). With respect to collection of liens for gas service in Philadelphia, the
General Assembly took a different approach than it did for the collection of other types of
municipal liens. As discussed above, see supra pp. 14-15, at least five other provisions
in the MCTLL require municipalities to proceed first with a writ of scire facias before a
judgment may be obtained unless a court has already entered a “final order or judgment.”
See 53 P.S. §§ 7442, 7446, 7449, 7452, 7455. In significant contrast, Section 7106(b)
gives the municipality a judgment automatically upon the docketing of the lien and
Section 7106(c) further provides for immediate execution on that judgment “directly
without prosecution to judgment of a writ of scire facias.” 53 P.S. § 7106(c).
The General Assembly obviously could have chosen some different approach, including,
for example, creating other types of lien enforcement provisions rather than giving a
docketed lien the immediate effect of a judgment. But it clearly did not do so. Instead,
the plain language of Section 7106(b) provides that a docketed lien “shall be a judgment.”
53 P.S. § 7106(b). Justice Saylor’s preference for an approach that does not require a
choice between foregoing either the ability to continue to charge tariff rates or the security
afforded by an in rem judgment would require this Court to ignore either the “shall be a
judgment” language in Section 7106(b) or the statutory provisions setting forth the
statutory rate of interest on judgments of 6% per annum. 42 Pa.C.S. § 8101; 41 P.S. §
202. We may not, of course, do so.


                                     [J-101-2020] - 17
rate of interest’ and reference in any document to an obligation to pay a sum of money

‘with interest’ without specification of the applicable rate shall be construed to refer to the

rate of interest of six per cent per annum.”). Accordingly, because a lien docketed per

Section 7106(b) must be given the effect of a judgment, it follows that the post-judgment

statutory rate of interest applies to the amount of the lien. On this point, we are in

agreement with the Superior Court’s analysis in Equitable Gas, in which that court

addressed the effect of a judgment on the applicability of the tariff rate to delinquent utility

accounts.    There, a complaint filed in Allegheny County alleged that a natural gas

customer, Wade, had close to $6,000 in unpaid gas bills, and Equitable Gas sought not

only that amount but also pre- and post-judgment interest at 18%. Equitable Gas, 812

A.2d at 716. Wade filed a motion for partial judgment on the pleadings, arguing that any

post-judgment interest must be calculated at the statutory 6% rate. Equitable Gas argued

that it was entitled to collect the 18% tariff rate until the delinquency was satisfied. The

trial court granted Wade’s motion and struck the claim for 18% post-judgment interest.

Id. On appeal to the Superior Court, Equitable Gas challenged this ruling. The Superior

Court ultimately held that the utility was entitled to charge its tariff until it obtained a

judgment in the court of common pleas, but that after that point, the doctrine of merger

applied so as to extinguish its ability to assess the 18% interest from the date of the

judgment until the judgment is satisfied. Id. at 718-19.

       It is apparent from the unambiguous language of Section 7106 that the General

Assembly intended docketed municipal liens in counties of the first class to be treated in

the same manner as a judgment that has been rendered following an adjudicative

process. As a result, only the statutory post-judgment interest rate of 6% per annum




                                      [J-101-2020] - 18
applies, not the tariff rate. While this interpretation may force a municipality to choose

between forgoing the collection of the tariff rate on a delinquent account in favor of

obtaining a judgment upon which it can execute, this is a choice Section 7106 requires.

Indeed, this is not the exclusive means for collection of a municipal lien; a municipality

may also elect to pursue a judgment against the customer, as utility bills are personal

debts upon the customer who receives the service. See 53 P.S. § 7251 (providing that

in addition to liens municipalities may seek to collect on municipal claims by instituting an

action in assumpsit against the owner of the property at the time charges first became

payable). In that scenario, the municipality has the option of allowing the tariff to accrue

until the dispute is reduced to judgment. Contrary to PGW’s view, the mere existence of

these alternative remedies does not compel the conclusion that they afford identical relief.

       The order of the Commonwealth Court is reversed.

       Chief Justice Baer and Justices Todd, Dougherty, Wecht and Mundy join the

opinion.

       Justice Saylor files a dissenting opinion.




                                     [J-101-2020] - 19